Citation Nr: 0920830	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  00-15 961	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to compensation of diabetes mellitus under 
the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran was active duty for training from March 1974 to 
July 1974, and had active duty service from August 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision of the 
Little Rock, Arkansas regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied the Veteran's diabetes 
mellitus service connection claim, as well as his diabetes 
mellitus and impotency claims under 38 U.S.C.A. § 1151.

The Veteran testified before an RO officer in August 1999, 
and a transcript of that hearing has been associated with the 
claims folder.

The Board remanded this matter for further development and 
adjudication in its May 2001, July 2003 and August 2004 
decisions.  Entitlement to service connection for diabetes 
mellitus, as well as entitlement to compensation under 
38 U.S.C.A. § 1151 for diabetes mellitus and impotency, were 
denied in an August 2005 Board decision.

This decision was timely appealed to the United States Court 
of Appeals for Veterans Claims (CAVC).  The Veteran stated in 
his Appellant Brief that he was only appealing the Board's 
determination regarding his entitlement to diabetes mellitus 
under 38 U.S.C.A. § 1151.  The Board's August 2005 decision 
was set aside by the CAVC in a July 2007 memorandum decision, 
which remanded the outstanding issue to the Board for 
readjudication.  While the July 2007 memorandum decision did 
not specifically enumerate which portions of the Board's 
August 2005 decision had been vacated, the text of the 
memorandum opinion notes that the issue on appeal was 
entitlement to compensation for diabetes mellitus under 
38 U.S.C.A. § 1151.

A December 2007 Board decision again remanded this matter for 
additional development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A March 2009 letter from the Veteran indicates that he is 
currently receiving diabetes mellitus treatment from VA 
physician Dr. Roger Smith.  He suggests that obtaining "all 
of his VA hospital medical records" would support his claim.  
The claims folder contains the Veteran's VA treatment records 
dated through August 2006.  As these records have been 
identified as supporting the Veteran's claim, they must be 
obtained.  38 U.S.C.A. § 5103A.

A June 1995 letter from the Veteran's former representative 
indicates that the Veteran had made a claim for Social 
Security Disability Insurance and Supplemental Security 
Income benefits from the Social Security Administration 
(SSA).  A November 2005 VA letter indicates that copies of 
his VA treatment records had been provided to the Social 
Security Administration (SSA) following a September 2004 
request.  It is not clear for which of the Veteran's 
disabilities he was requesting benefits for or whether his 
benefit application was approved.

The actual decision by the SSA, and the medical records on 
which that decision was based, are not of record. These 
records are potentially pertinent to the claims of 
entitlement to service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the Veteran identified treatment records from 
Dr. Billy Evans of St. Vincent's Health System as evidence 
which "probably will support my position."  These records 
are not contained in the claims folder.  VA must attempt to 
obtain these records as they have been identified as 
supporting the Veteran's claim.  38 U.S.C.A. § 5103A.   The 
Board notes that either a signed release authorizing VA to 
obtain these records or the submission of these records by 
the Veteran will be necessary.   See Skoczon v. Shinseki, 564 
F. 3d 1319 (Fed. Cir. 2009).

A June 1995 rating decision denied the Veteran's claim for 
total rating due to individual unemployability (TDIU), among 
other claims.  A notice of disagreement was filed by the 
Veteran's representative in June 1995 indicating disagreement 
with the denial of his TDIU claim.  Unfortunately, it appears 
that a statement of the case (SOC) has not been issued for 
this claim.  The Board is required to remand the TDIU claim 
to the agency of original jurisdiction for the issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
disability benefits.  Any records received 
should be associated with the claims 
folder.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

2.  The RO/AMC should take the necessary 
steps to obtain records of the Veteran's 
treatment for diabetes mellitus at St. 
Vincent Hospital Systems in Little Rock, 
Arkansas.

The Veteran is advised that to obtain 
these records, it may be necessary for him 
to provide written authorization to VA and 
that he may submit these records without 
waiting for VA to request them.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

3.  The RO/AMC should take the necessary 
steps to obtain the Veteran's VA treatment 
records dated after September 2006, 
including any treatment records 
documenting his diabetes mellitus 
treatment or treatment rendered by Dr. 
Roger Smith.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

4.  If records are received indicating 
that there is additional disability, 
return the claims folder and a copy of 
this remand to the December 2008 VA 
examiner.  If the previous examiner is not 
available, the claims folder and a copy of 
this remand should be provided to a 
physician with the necessary expertise to 
render a medical opinion in this case.

The examiner should review the claims 
folder, including any newly acquired 
treatment records, to determine whether 
the Veteran has any additional disability 
as the result of his reported delay in 
treating his elevated blood sugars.  A 
review of the claims folder should be 
noted in the examination report.  A 
rationale for any opinion should be 
provided.

5.  A statement of the case should be 
issued for the Veteran's TDIU claim.  This 
issue should not be certified to the Board 
unless a timely substantive appeal is 
received.

6.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

